                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                            Case No. 17-C-1740

JOAN R. PANSIER,

                       Defendant.


                     DECISION AND ORDER DENYING MOTION TO
                         ALTER OR AMEND THE JUDGMENT


       This matter comes before the Court on Joan Pansier’s motion to alter or amend the

judgment. Rule 59(e) of the Federal Rules of Civil Procedure allows a court to alter or amend a

judgment “only if the petitioner can demonstrate a manifest error of law or present newly

discovered evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citation omitted).

A manifest error is “wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citation omitted). The

movant must “clearly establish” that she is entitled to relief under Rule 59(e). Harrington v. City

of Chicago, 433 F.2d 542, 546 (7th Cir. 2006) (citation omitted).

       Pansier asserts that the Court’s decision granting the United States’ motion for default

judgment against her and subsequently entering judgment against her in the amount of $127,782.18

in favor of the United States of America was premised on manifest errors of law. After a review

of Pansier’s motion, the Court concludes that there is no basis to alter the July 20, 2021 judgment.

Pansier merely asserts arguments previously presented to the Court. She does not offer any other




         Case 1:17-cv-01740-WCG Filed 08/20/21 Page 1 of 2 Document 85
factual or legal argument that convinces the Court that its decision was in error. Accordingly,

Pansier’s motion to alter or amend the judgment (Dkt. No. 84) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 19th day of August, 2021.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                              2

        Case 1:17-cv-01740-WCG Filed 08/20/21 Page 2 of 2 Document 85
